Ladd, J.,
dissenting. — The authorities agree that two things must concur in order to constitute residence under the election laws: the fact of residence, and the intent that it be such. State v. Savre, 129 Iowa 122. As so employed, the word-means “home” or “domicile;” a permanent abode or habitation, to which a party, when absent, intends to return. Vanderpoel v. O’Hanlon, 53 Iowa 246; State v. Savre, supra; Hinds v. Hinds, 1 Iowa 36. There must be a residence, and, in addition thereto, it must be permanent; that is, in the sense that the party, when absent, has the animms revertendi. Before one can be said to be a resident, he must have taken up his abode or dwelling somewhere, and abiding or dwelling is essential to constitute residence. Cook had abandoned his home in Union County, but his residence is presumed to have continued there until established elsewhere. No one claims that he became a resident of Dallas County, as his stay there was temporary. He hád entered into an agreement to begin work in Madison County March 1st following. All claimed is that he, with hjs family and goods, went to the house he was to occupy, on January 23d, and found it occupied by a former employe. Bearing in mind that Cook was not entitled to possession or to his home there until over a month later, did his ar*568rangement with his predecessor to store his goods in a room of the house occupied by said predecessor, and so storing them, render him a resident at that place? He went away, and did not return with his family until February 29 th, and, as I think, then, and not until then, established his residence there. Cook, as a witness, did not pretend to have been living in Madison' County until February 29th. That he intended to move there in time to perform his contract, no one doubts, but I insist that there is nothing in the record before us warranting the inference that he ever became a resident, or that he ever • took up his abode or dwelt in Madison County prior to February 29th, and, therefore, that he was not a qualified voter at the school election. Surely, the holding to the contrary renders easy the colonization of voters, and ought not to receive the approval of this court.
I dissent from the conclusion reached in the fourth division of the opinion.